DETAILED ACTION
The present Office action is in response to the amendments filed on 9 FEBRUARY 2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 9 FEBRUARY 2022 disclaiming the terminal portion of any patent granted on this application is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Claims have not been amended, added, or canceled. Claims 1-16 are pending and herein examined.

Response to Arguments
Applicant’s arguments, see Remarks, filed 9 FEBRUARY 2022, with respect to the double patenting rejection have been fully considered and are persuasive.  The double patenting rejection of claims 1-16 has been withdrawn. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: among the most relevant prior-arts of record (U.S. Publication No. 2012/0314026 A1 (hereinafter “Chen”) and Bross et al., “High Efficiency Video Coding (HEVC) Text Specification Draft 8,” JCTVC-J1003_d7, Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11, July 11-20 2012, Stockholm, Sweden (hereinafter “Bross”)), there is no teaching or suggestion for decoding a number of tiles in a picture where it is less than or equal to a minimum value of a first value and a second value as defined in the claims. The disclosure of Chen teaches providing constraints to tiles based on picture width multiplied by picture height multiplied by number of pictures decoded per second. See, Chen ¶ [0056]. However, Chen does not provide a constraint of a minimum value of two values as defined in the claims. The disclosure of Bross in p. 197 details that the rates are of a maximum tile rate, but also fails to expressly disclose that it is the minimum value of two values as defined in the claims. For these reasons and Applicant’s arguments that have been considered persuasive in light of the claim limitations as well as the enabling portions of the specification, the claims are held allowable.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by the Applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481